Citation Nr: 1114263	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-29 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from February 1960 to February 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claims.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the Veteran's tinnitus claim.  Accordingly, this claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the issue(s) adjudicated by this decision have been completed.

2.  The record reflects the Veteran's bilateral hearing loss was incurred during his period of active service.


CONCLUSION OF LAW

Service connection is warranted for the Veteran's hearing loss.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010); Hensley v. Brown, 5 Vet. App. 155 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons detailed below, the Board finds that service connection is warranted for the Veteran's hearing loss.  Accordingly, no further discussion of the VCAA is required in this case as any deficiency has been rendered moot.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

The Veteran essentially contends that he developed hearing loss and tinnitus due to in-service noise exposure, to include as part of his military occupational specialty of military policeman.  His service personnel records confirm he served as an military policeman during active service.  In addition, a March 2008 private audiologist's opinion stated that, based on review of the Veteran's history, that his bilateral hearing loss was due to unprotected noise exposure from his duties in military service.

The Board acknowledges that there is no indication that the private audiologist reviewed the Veteran's claims folder as part of the March 2008 opinion.  As such, it does not appear this opinion was based upon the actual audio evaluation(s) conducted during service.  Nevertheless, the Veteran is competent to describe, as a lay person, his in-service noise exposure, and nothing in the record explicitly refutes his account thereof.

The Board also acknowledges that an August 2008 VA audio examination found that the Veteran did have a hearing loss disability as defined by 38 C.F.R. § 3.385.  Specifically, this audio evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
50
50
50
80
85
66.25
LEFT
45
40
60
75
80
63.75

Speech recognition scores were 92 percent for the right ear, and 88 percent for the left ear. 

The examiner further opined that it was less likely than not that the Veteran's hearing loss and tinnitus were caused by or a result of acoustic trauma in the military.  The examiner stated that the Veteran had a very significant hearing loss that was too severe to be due to military noise exposure that the Veteran reported.  The examiner stated that the Veteran's left ear was normal leaving the military; that some of the hearing loss may be age related, but there was also probable occupational noise etiology whether the Veteran reported it or not, as he worked for U.S. Steel in sales at/around the plant for 28 years.  Finally, the examiner noted that the right ear had a 5 db at 4K and 8KHz in service (i.e., mild high frequency hearing loss at 4000 to 8000 Hertz), but there was no entry audiogram to compare it to.

The Board finds several deficiencies with the aforementioned August 2008 VA audio examination.  For example, the Veteran, to include in his September 2008 Notice of Disagreement, maintains he had no occupational noise exposure as his work for U.S. Steel was sales.  In addition, an October 2001 VA audiology consult notes that he reported noise exposure in service - artillery and weapons - and denied post-service noise exposure.  The fact the Veteran has reported a consistent history of noise exposure, to include years prior to his claim for benefits, further supports the credibility of his account.  As nothing in the record explicitly refutes this contention, the examiner's finding of occupational noise exposure is not supported by the record.  

Moreover, contrary to the examiner's assertion that the Veteran's left ear was normal leaving the military, the record actually documents that there was evidence of hearing loss pursuant to Hensley, supra.  Specifically, audiological evaluation conducted as part of his December 1962 separation examination revealed pure tone thresholds as follows:





HERTZ



250
500
1000
2000
4000
8000
RIGHT
15
25
15
10
30
30
LEFT
25
20
15
20
10
15

In short, the Veteran was shown to have 25 decibels at 250 Hertz for the left ear; while his right ear had 25 decibels at 500 Hertz, and 30 decibels at 4000 and 8000 Hertz.  

The Board further notes that, prior to November 1967, audiometric results were usually reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI), and it is these latter standards that are the basis for evidence of hearing loss under both 38 C.F.R. § 3.385 and Hensley.  In order to facilitate data comparison, ASA standards converted to ISO-ANSI standards requires the following additions to audiological results: 15 at 500 Hertz; 10 at 1000 Hertz; 10 at 2000 Hertz; 10 at 3000 Hertz; 5 at 4000 Hertz; and 10 at 6000 Hertz.  Assuming the aforementioned December 1962 audiological evaluation was in ASA standards, the conversion to ISO-ANSI standards is as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
20
--
35
LEFT
35
25
30
--
20

These conversion results document a hearing loss disability pursuant to 38 C.F.R. § 3.385 for the right ear, and close to such a disability for the right ear.

The Board acknowledges that the August 2008 audio examiner was correct in indicating that no audiological evaluation was conducted as part of the Veteran's January 1960 enlistment examination.  However, this examination did indicate that the Veteran's hearing was 15/15 for both ears on whispered and spoken voice testing.  On a concurrent Report of Medical History, he indicated that he had not experienced ear, nose or throat trouble.  In short, there is no indication of any hearing problems at the time of the Veteran's entry into active service, but there is legally recognized evidence of hearing loss on his separation examination.  Further, this evidence appears consistent with the March 2008 private audiologist's opinion that hearing loss was incurred during service.  Moreover, the August 2008 VA examiner did find that the Veteran's hearing loss was sensorineural, which indicates it was due to noise exposure.

Finally, the Board notes that Alemany v. Brown, 9 Vet. App. 518 (1996), the United States Court of Appeals for Veterans Claims (Court) held that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert, supra, the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  See also 38 C.F.R. § 3.102.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the record reflects a bilateral hearing loss disability was incurred during his active service.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

The Board observes that the March 2008 private audiologist's statement noted that the Veteran denied dizziness or ringing (i.e., tinnitus) in his ears.  Although he was found to have tinnitus at the subsequent August 2008 VA audio examination, it was noted that he previously denied the condition in 2001 and 2008.  In short, these records indicate that the Veteran's tinnitus developed many years after his separation from service.

The Board also notes, however, that tinnitus is often associated with, or a component of, sensorineural hearing loss.  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The record does not reflect any competent medical opinion is of record as to whether the Veteran's tinnitus is secondary to his hearing loss for which the Board has determined service connection is warranted.  Consequently, the Board finds that this case must be remanded for a new VA medical examination to address the matter of secondary service connection.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's tinnitus should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for tinnitus since March 2009.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to address the nature and etiology of his tinnitus.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion it is at least as likely as not (50 percent or greater likelihood) that the tinnitus was incurred in or aggravated by the Veteran's active service.

If the examiner finds that the tinnitus is not directly related to active service, the examiner must express an opinion as to whether it is at least as likely as not that it was caused by or aggravated by the now service-connected hearing loss.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.  

A complete rationale for any opinion expressed should be provided, to include if the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated.

3.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the veteran's satisfaction, the veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the June 2009 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


